Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges For Period Ended September 30, 2010 and 2009 (in thousands, except ratio computation) Nine months ended September 30, Pretax income from continuing operations before adjustment for noncontrolling interest (a) $ ) $ Add back: Fixed Charges Distributed income of equity investees Deduct: Equity in (earnings) loss of equity investees ) Capitalized interest ) ) Earnings as Defined $ ) $ Fixed Charges Interest expense including amortization of deferred financing fees $ $ Capitalized interest Interest portion of rent expense Fixed Charges $ $ Ratio of Earnings to Fixed Charges (a) (a)
